Case: 12-41439       Document: 00512277669         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013
                                     No. 12-41439
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUILLERMO ZAMORA-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-410-1


Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Guillermo Zamora-Garcia
raises an argument that he concedes is foreclosed by United States v. Rodriguez-
Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied, 133 S. Ct. 2044
(2013), which held that the sentence enhancement provided for in U.S.S.G.
§ 2L1.2(b)(1)(A)(i) applies to a conviction for the federal crime of conspiracy to
commit a federal drug-trafficking offense. The appellant’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.